Citation Nr: 1818343	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-41 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to September 1968.  He died in September 2017, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2013 rating decision which denied the claims seeking service connection for bilateral hearing loss and tinnitus. 

The Veteran died in September 2017, during the pendency of his claim.  Within a year of his death, the appellant filed a formal claim for dependency and indemnity (DIC), death pension, and accrued benefits (VA Form 21-534).  In a November 2017 rating decision, the appellant was awarded service connection for the cause of the Veteran's death.  The appellant also filed a request for substitution and in a December 2017 letter, the VA notified the appellant that her request for substitution would be processed by the Los Angeles, California, RO - the regional office that was processing the Veteran's appeals.  Of record is a Substitution Review marked approved.

The appellant appeared and provided testimony before the undersigned Veterans Law Judge in January 2018.  A hearing transcript is of record.

The issues of entitlement to a higher rating for peripheral vascular disease of the right lower extremity, a higher rating for diabetes mellitus type II, higher ratings for peripheral neuropathy of the right and left lower extremities, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), have been raised by the record by way of the July 2017 Application for Disability Compensation and the July 2017 application for Increased Compensation based on Unemployability (TDIU) submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was caused by active service.   

2.  The Veteran's tinnitus had onset during active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

5. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.   

In the present appeal, the Veteran contends that he developed bilateral hearing loss as a result of his exposure to acoustic trauma while serving in the military.  Specifically, the Veteran contends that he was exposed to extreme noises and sounds produced by gunfire while serving in the Republic of Vietnam.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss. 

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran was diagnosed with bilateral hearing loss. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, audiometric testing conducted as part of the October 2013 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
55
LEFT
15
15
15
35
50

Based on these audiometric findings, the VA audiologist diagnosed the Veteran with having bilateral sensorineural hearing loss. Therefore, the the first element of a service connection claim, that of a current disability, was met.

Turning to the second element required for service connection, the Board acknowledges that the Veteran's service treatment records are absent any complaints of, or treatment for, hearing problems.  However, in his October 2013 notice of disagreement (NOD), the Veteran asserted that his military occupational specialty (MOS) was that of Gunfire Control Technician, and as a result, he was always surrounded by, and exposed to, gunfire noises and sounds while stationed off the coast of Vietnam.  The Veteran asserted that he was stationed off this coast twice and for six month durations, during which time, he had exposure to six to eight hundred rounds of gunfire a day.  The Veteran also stated that when he was not stationed in Vietnam, he participated in multiple training exercises which involved the "shore bombardment of the coast of California" and "extreme combat noises."  According to the Veteran, since leaving the U.S. Navy, he has been employed in management level positions which center around desk work, and he has not experienced any other situations in his life that would cause acoustic trauma other than his period of service in the military.  

During the January 2018 hearing, the appellant testified that the Veteran had experienced worsening hearing loss throughout their marriage.  It is noted, however, that the appellant testified that she first met the Veteran in 1998, many years after his military service.

The Veteran contended that his hearing loss is related to his period of military service.  Although a lay person may be competent to provide an opinion on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is competent to report symptoms capable of lay observation such as the onset of his hearing loss.

The Board notes that the Veteran is competent to describe what he experienced in service.  With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while performing his duties.  Although his DD 214 does not include his exact MOS, his related civilian occupation was that of Ordnance mechanic.  The Veteran's service personnel records reflect that he was assigned to the USS John A. Bole and the USS Frank Knox Naval ships during his tour of duty.  In addition, the RO has accepted the Veteran's contention that he had service in Vietnam and the Board agrees with this determination.  Although every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service. Indeed, it is plausible that the Veteran was exposed to significant acoustic trauma while assigned to a Naval ship and working within close proximity to the firing of guns and other types of weaponry. Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to extreme noise levels during service.

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  

The Veteran was afforded a VA audiological examination in October 2013, during which time, he provided his medical and military history and described the circumstances surrounding his in-service exposure to acoustic trauma.  After interviewing the Veteran, reviewing his claims file, and taking into consideration the pertinent medical journal article that focused on the prevalence of hearing loss among veterans and non-veterans, the VA examiner determined that his (the Veteran's) bilateral hearing loss is less likely as not due to his in-service noise exposure given that his hearing was grossly within normal limits for both ears at the time of his separation from service.  In reaching this determination, the VA examiner also referenced a relevant medical journal article which focused on a case study that compared the frequency and degree of hearing loss among male veterans and non-veterans ranging between the ages of 49 to 92.  According to the examiner, a reading of this article reflected that: 

"[s]everal auditory measures such as pure tone thresholds, tympanometry, acoustic reflexes, word recognition in quiet and in competing were used [to] investigate if there is a higher prevalence of hearing loss...among veterans compared with non-veterans since there is a perception that because of noise exposure experienced in the military service, veterans are expected to have more hearing loss than do non-veterans."  

The examiner further noted that the authors of this study concluded that "hearing loss in the auditory domains of pure tone thresholds, word recognition in quiet, and word recognition in competing messages increased with age but were not significantly different for the veterans and the non-veterans."  According to the examiner, "[e]ssentially veterans and non-veterans were equally likely to have hearing loss and the degree of hearing loss is likely to increase or worsen with age."  As such, the examiner found it difficult to attribute the Veteran's current hearing impairments solely to his military noise exposure without considering other factors which affect hearing loss such as aging, as well as various other health issues forty-five years after his active military service.  

In support of his appeal, the Veteran also submitted letters issued by his private otorhinolaryngologist, S.M., M.D., dated in September 2014 and January 2016.  In these letters, Dr. M. determined that the Veteran had mild to profound sensorineural hearing loss in the 2000 to 8000 Hertz frequency range in his right ear, and mild to severe sensorineural hearing loss in the 2000 to 8000 Hertz frequency range in his left year.  According to Dr. M., the Veteran's hearing levels "dropped off dramatically beyond the 2000 Hertz frequency levels in both ears, much more so than the usual person of his age, indicating an etiology different than the aging process."  Dr. M. commented that the Veteran denied any history of ear infections, ear surgery, exposure to ototoxic drugs, or ear injury.  During his interview of the Veteran, Dr. M. observed that the Veteran enlisted in the military when he was 18 years of age, and prior to his enlistment, he had not experienced any hearing problems.  Dr. M. noted that the Veteran served two tours of duty in Vietnam, during which time, he had exposure to loud gunfire noise on an almost daily basis.  According to Dr. M., in light of the Veteran's test results and clinical history, his hearing loss is clearly caused by acoustic trauma consistent with exposure to loud military weaponry noise.  In reaching this determination Dr. M., noted that the Veteran's severe hearing loss in the frequencies 3000, 4000, 6000, and 8000 Hertz are clear signs of this type of injury and noise exposure.    

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his bilateral hearing loss is related to his noise exposure in-service.  See 38 C.F.R. § 3.303 (b).  While the rationale for the October 2013 VA examiner's opinion cited to the lack of any evidence of hearing impairment on the Veteran's in-service whisper voice tests at the time of his separation examination, and referenced a medical journal article that focused on a case study comparing the prevalence of hearing loss between veterans and non-veterans within a certain age range, the VA examiner does not appear to have placed much weight on the Veteran's assertions regarding his exposure to noise exposure in service.  In light of the Veteran's accepted noise exposure in service,  and the September 2014 and January 2016 opinions issued by Dr. M. wherein he relied on his medical expertise in concluding that the degree of the Veteran's hearing loss in the higher frequencies was characteristic of acoustic trauma - the Board finds that the evidence for and against the Veteran's claim for service connection for bilateral hearing loss to be at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that the Veteran's current bilateral hearing loss began in service and has persisted since service.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.


Tinnitus

The Board's analysis regarding tinnitus is similar. In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  In his October 2013 NOD, the Veteran contended that he developed tinnitus as a result of his exposure to acoustic trauma in service.  He also contended that he had experienced an ongoing ringing sound in his ears since his military service. The Board finds that the Veteran's statements are credible. Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation). Thus, the Board finds that the Veteran is competent to relate a history of having experienced tinnitus. 

At the October 2013 VA audiological examination, the VA examiner diagnosed the Veteran with having tinnitus and determined that this disorder is less likely than not caused by, or a result of, his military noise exposure.  In reaching this determination, the VA examiner noted that review of the service treatment records did not reflect any complaints of, or treatment for, tinnitus during the Veteran's active military service.  The examiner noted that the Veteran's hearing was grossly within normal limits in both ears at the time of his separation, and therefore, less likely as not caused by his in-service noise exposure.  However, the examiner did note that tinnitus is known to be a symptom associated with hearing loss, and as such, his tinnitus is at least as likely as not a symptom associated with his hearing loss,.  

In the September 2014 and January 2016 letters, Dr. M. documented the Veteran's reported claim that he noticed a constant ringing sound in both ears, which he described as a "constant high pitched tone" upon his separation from service.   According to Dr. M., the Veteran's tinnitus was caused by the acoustic trauma he experienced in service, and is consistent with exposure to loud military weaponry noise.  

The Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision. (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.)  Furthermore, despite the fact that the evidence of record is absent any treatment for, or diagnosis of, tinnitus until many years after service, the Veteran attested to the fact that he began experiencing a ringing sound in his ears upon his discharge from service and is competent and credible in this regard. The Board finds that the evidence unfavorable to the claim is in equipoise with the evidence unfavorable to the claim. As it must, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection must be granted for tinnitus. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


